BLODGETT, J.
Heard upon motion of defendant for a new trial after verdict of a jury for plaintiff for $1,600.
Action against executor for services to deceased testator and to Mrs. Bushnell, deceased wife of testator.
The defence was that deceased was a man who always paid his bills when same were due, and that deceased, when sick in a hospital, declared he owed nobody anything and that from time to time money had been paid plaintiff.
This defence is familiar under the present statute relative to statements of a .deceased person during his lifetime, but is negative testimony opposed to positive by plaintiff and her witnesses.
Motion denied.